FILED
                             NOT FOR PUBLICATION                             FEB 25 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


In re: JEFFREY A. CLARK;                         No. 12-60051
JODENE M. CLARK,
                                                 BAP No. 11-1322
               Debtors,

JEFFREY A. CLARK;                                MEMORANDUM*
JODENE M. CLARK,

               Appellants,

  v.

MARTIN STRAND;
GABRIELLE STRAND,

               Appellees,

UST- UNITED STATES TRUSTEE,
SAN FERNANDO,


                            Appeal from the Ninth Circuit
                             Bankruptcy Appellate Panel
            Kirscher, Hollowell, and Markell, Bankruptcy Judges, Presiding

                       Argued and Submitted February 7, 2014
                                Pasadena, California



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: SCHROEDER and CLIFTON, Circuit Judges, and COGAN, District
Judge.**

      Jeffrey and Jodene Clark appeal from a decision by the Bankruptcy

Appellate Panel reversing an order by the bankruptcy court denying a motion by

Martin and Gabrielle Strand to reopen the Clarks’ Chapter 7 bankruptcy case. We

affirm the BAP decision.

      This Court conducts de novo review of a BAP decision. In re Burnett, 435

F.3d 971, 975 (9th Cir. 2002). This means that we review the bankruptcy court’s

denial of a motion to reopen a bankruptcy case for abuse of discretion. In re

DeVille, 361 F.3d 539, 547 (9th Cir. 2004); In re Weiner, 161 F.3d 1216, 1217 (9th

Cir. 1998).

      The BAP was correct that the bankruptcy court applied the wrong standard

to the motion to reopen. “[R]eopening a case is typically ministerial and presents

only a ‘narrow range of issues.’” In re Lopez, 283 B.R. 22, 26 (9th Cir. BAP 2002)

(quoting In re Menk, 241 B.R. 896, 916-17 (9th Cir. BAP 1999)). Inquiries into

the merits of the underlying claim are inappropriate. Staffer v. Predovich (In re

Staffer), 306 F.3d 967, 972 (9th Cir. 2002).



       **
             The Honorable Brian M. Cogan, United States District Judge for the
Eastern District of New York, sitting by designation.


                                          2
      The basis upon which the bankruptcy court concluded that the Strands

lacked standing was not entirely clear. At the outset of the hearing, the court stated

that the Strands lacked standing because they had dismissed their claim in state

court, but as the BAP decision explained, that dismissal was without prejudice and

did not extinguish their claim. The Clarks have offered other arguments why they

believe the Strands should not be treated as a “party in interest” under Fed. R.

Bankr. P. 5010, such as that the claim is barred by laches or the running of the

limitations period, but no court has adjudicated those arguments. The Clarks might

be right in arguing that the Strands’ claims are barred or lack merit, but such an

inquiry is inappropriate at this stage. See Maya v. Centex Corp., 658 F.3d 1060,

1068 (9th Cir. 2011) (“[t]he jurisdictional question of standing precedes, and does

not require, analysis of the merits”).

      Each side shall bear its own costs of appeal.

      AFFIRMED and REMANDED.




                                          3